

115 HRES 911 IH: Recognizing the significance of Asian/Pacific American Heritage Month in May as an important time to celebrate the significant contributions of Asian Americans and Pacific Islanders to the history of the United States.
U.S. House of Representatives
2018-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 911IN THE HOUSE OF REPRESENTATIVESMay 24, 2018Ms. Judy Chu of California (for herself, Ms. Bordallo, Ms. Lee, Ms. Matsui, Mrs. Napolitano, Mr. Peters, Mr. Krishnamoorthi, Ms. Jayapal, Ms. Velázquez, Mr. Raskin, Mr. Scott of Virginia, Mr. Takano, Mrs. Davis of California, Mr. Nadler, Ms. Schakowsky, Ms. Meng, Mrs. Murphy of Florida, Ms. Hanabusa, Mr. Bera, Mr. Sablan, Mr. Smith of Washington, Mr. Lowenthal, Mr. Ted Lieu of California, Mr. Schiff, Mr. Khanna, Ms. Speier, and Mr. Gomez) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONRecognizing the significance of Asian/Pacific American Heritage Month in May as an important time
			 to celebrate the significant contributions of Asian Americans and Pacific
			 Islanders to the history of the United States.
	
 Whereas the people of the United States join together each May to pay tribute to the contributions of generations of Asian Americans and Pacific Islanders who have enriched the history of the United States;
 Whereas the history of Asian Americans and Pacific Islanders in the United States is inextricably tied to the story of the United States;
 Whereas the Asian American and Pacific Islander community is an inherently diverse population, comprised of over 45 distinct ethnicities and over 100 language dialects;
 Whereas according to the United States Census Bureau, the Asian American population grew faster than any other racial or ethnic group over the last decade, surging nearly 72 percent between 2000 and 2015;
 Whereas there are approximately 21 million residents of the United States who identify themselves as Asian and approximately 1.5 million residents of the United States who identify themselves as Native Hawaiian or other Pacific Islander, making up nearly 6 percent of the total United States population;
 Whereas the month of May was selected for Asian/Pacific American Heritage Month because the first Japanese immigrants arrived in the United States on May 7, 1843, and the first transcontinental railroad was completed on May 10, 1869, with substantial contributions from Chinese immigrants;
 Whereas section 102 of title 36, United States Code, officially designates May as Asian/Pacific American Heritage Month and requests the President to issue an annual proclamation calling on the people of the United States to observe the month with appropriate programs, ceremonies, and activities;
 Whereas the year 2018 marks several important milestones for the Asian American and Pacific Islander community, including the—
 (1)120th anniversary of the United States v. Wong Kim Ark Supreme Court decision that determined the 14th Amendment to the United States Constitution grants birthright citizenship to all persons born in the United States regardless of the national origin of their parents;
 (2)75th anniversary of the Magnuson Act of 1943, which formally repealed the Chinese Exclusion Act of 1882;
 (3)30th anniversary of the passage of the Civil Liberties Act of 1988, which granted reparations to Japanese Americans incarcerated during World War II; and
 (4)25th anniversary of the enactment of Public Law 103–150, which acknowledged the 100th anniversary of the January 17, 1893, overthrow of the Kingdom of Hawaii and offered an apology to Native Hawaiians on behalf of the United States;
 Whereas Asian Americans and Pacific Islanders, such as Daniel K. Inouye, a Medal of Honor and Presidential Medal of Freedom recipient who, as President Pro Tempore of the Senate, was the highest-ranking Asian American government official in United States history, Dalip Singh Saund, the first Asian American Congressman, Patsy T. Mink, the first woman of color and Asian American woman to be elected to Congress, Hiram L. Fong, the first Asian American Senator, Daniel K. Akaka, the first Senator of Native Hawaiian ancestry, Norman Y. Mineta, the first Asian American member of a Presidential cabinet, and many others have made significant contributions to the United States at all levels of our government and military;
 Whereas the Congressional Asian Pacific American Caucus, a bicameral caucus of Members of Congress advocating on behalf of Asian Americans and Pacific Islanders, is composed of 63 Members this year, including 17 Members of Asian or Pacific Islander descent;
 Whereas in 2018, Asian Americans and Pacific Islanders are serving in State and Territorial legislatures across the United States in record numbers, including the States of Alaska, Arizona, California, Connecticut, Georgia, Hawaii, Idaho, Illinois, Maryland, Massachusetts, Michigan, Minnesota, New Hampshire, New Jersey, New York, Ohio, Oklahoma, Pennsylvania, Texas, Utah, Virginia, Washington, and West Virginia, and in the Territories of American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands;
 Whereas the number of Asian American and Pacific Islander Article III judges more than tripled between 2009 and 2017, reflecting a commitment to diversity in the Federal judiciary that has resulted in the confirmations of high caliber Asian American and Pacific Islander judicial nominees;
 Whereas there remains much to be done to ensure that Asian Americans and Pacific Islanders have access to resources and a voice in the Government of the United States and continue to advance in the political landscape of the United States; and
 Whereas celebrating Asian/Pacific American Heritage Month provides the people of the United States with an opportunity to recognize the achievements, contributions, history, and to understand the challenges faced by Asian Americans and Pacific Islanders: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the significance of Asian/Pacific American Heritage Month as an important time to celebrate the significant contributions of Asian Americans and Pacific Islanders to the history of the United States; and
 (2)recognizes that Asian American and Pacific Islander communities enhance the rich diversity of and strengthen the United States.
			